cca_2013111406444752 id uilc number release date from sent thursday date am to cc bcc subject sec_6343 question good morning we are squared away on your sec_6343 question as we discussed it is not a wrongful_levy situation it is a return of property to the taxpayer issue under sec_6343 where the ia is silent the service may but is not required to return levy proceeds here is the condition relevant to your case under which the service may return property to the tp installment_agreement subsequent to the levy the taxpayer enters into an agreement under sec_6159 to satisfy the liability for which the levy was made by means of installment payments if however the agreement specifically provides that already levied upon property will not be returned under sec_6343 the commissioner may not grant a request for return of property under this paragraph c sec_301_6343-3 emphasis added so language in an ia barring the return of the money means the service cannot grant a request for return of money it in no way follows that where the ia is silent that the service has to give the money back- it just means that the service may give the money back or not it was great talking to you know if you have additional questions or comments just let me
